ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Dick Pacific Construction Company, Ltd.     )      ASBCA Nos. 59064, 59332, 59334
                                            )
Under Contract No. W9128A-07-C-0004         )

APPEARANCES FOR THE APPELLANT:                     John W. Ralls, Esq.
                                                   W. Samuel Niece, Esq.
                                                    Ralls Gruber & Niece LLP
                                                    San Mateo, CA

                                                   Michael T. Ambroso, Esq.
                                                    General Counsel

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Nathan K. Sadowski, Esq.
                                                   Brian S. Smith, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Honolulu

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 3 March 2016



                                                Administrat· e Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59064, 59332, 59334, Appeals of Dick
Pacific Construction Company, Ltd., rendered in conformance with the Board's Charter.

       Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals